Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-9, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose filter the acquired vehicle trajectory data to form a trajectory dataset of vehicle journeys near the subject intersection; apply clock drift adjustments to the date/time stamps of the raw trajectory dataset to form a corrected trajectory dataset wherein the data is temporally aligned to actual state changes of the traffic signals at the subject intersection; analyze the vehicle journeys based on the MAP data to identify stopline crossings at the subject intersection during the sampling period, the stopline crossing datapoints ("crossings") including their respective timestamps; and based on the stop line crossings and the MAP data, determine a first timing plan of the subject intersection in the context as claimed.

Regarding claims 10-14, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose apply clock drift adjustments to the date/time stamps of the raw trajectory dataset to form a corrected trajectory dataset wherein the data is temporally aligned to actual state changes of the traffic signals at the subject intersection; filter the corrected trajectory dataset to select data in which the indicated GPS location is inside the geo-fence area to form a local dataset; process the local dataset to group trajectory points based on the a journey id in each datum for at least some of the vehicles in the local data set, each group of trajectory points representing the corresponding vehicle's trip through the subject intersection; identify a set of observed movements based on which vehicles move together according to the local dataset; overlay the observed movements on the subject intersection MAP data to identify stopline crossing datapoints ("crossings") for each journey, each stopline crossing datapoint including its corresponding clock drift-adjusted timestamp; apply statistical analysis to the adjusted timestamps of the assembled crossings to identify signal phases; determine a timing cycle length that best causes the crossings from each approach to occur during the same portion of the cycle over the timing plan's coverage time period; determine barriers from the crossings as the points in the cycle that separate crossings from conflicting approaches; adjust cycle offset so one phase does not wrap-around in ring barrier diagram; determine a start of green time for each approach's movements based on when the earliest point in the cycle that crossings are typically observed for that movement restricted to the barrier for that approach; and based on the identified signal phases, the timing cycle length, the barrier, and the start of green times, form and store a first timing plan for the subject intersection in the context as claimed.

The closest prior art of Raamot (US 20160027300 A1) fails to anticipate or make obvious the claimed invention.
Raamot discloses The system can also include a traffic controller including electronic hardware in wireless or wired communication with the trajectory sensors and the traffic signal heads. The traffic controller can be programmed with executable instructions that cause the traffic controller to: obtain, from the trajectory sensors, vehicle trajectory data associated with a plurality of vehicles approaching and traversing the intersection, the vehicle trajectory data including data regarding position, velocity, and acceleration of the plurality of vehicles; transform the vehicle trajectory data into data relative to a coordinate system derived from geometric information about the intersection stored in a memory device at the traffic controller; compute, from at least the vehicle trajectory data, a delay factor representing delay of the vehicles at the intersection, a stop factor representing a number of vehicles stopped at the intersection, a capacity of the intersection reflecting a number of vehicles per minute passing through green lights in each lane, estimated emissions of the vehicles, and a safety factor; compute multiple instances of an objective function with user-defined weights that selectively prioritize one or more of the following factors: the delay factor, the stop factor, the capacity of the intersection, the estimated emissions of the vehicles, and the safety factor; use outputs from the computed objective function instances to adjust signal timing within a cycle at the intersection; and change signal lights at the traffic signal heads according to the adjusted signal timing; wherein the adjusted signal timing based upon at least the vehicle trajectory data has a higher accuracy in adjust signal timing than prior traffic controllers that adjust signal timing based solely upon coarser-grained vehicle positioning information detected by inductive loops or magnetometers installed in roads of the intersection (Para. 4).
None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689